Citation Nr: 0117075	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  97-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
including hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
arteriosclerotic heart disease, status post myocardial 
infarction with hypertension.  The veteran perfected a timely 
appeal of this determination to the Board.

As a preliminary matter, the Board observes that the February 
1997 Statement of the Case (SOC) identifies the May 1996 
rating decision, in which the RO denied service connection 
for chest pain/heart condition, as the rating action on 
appeal.  Subsequent to the RO's preparation of the February 
1997 SOC, however, the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court) decided the case of Muehl v. West, 
13 Vet. App. 159 (1999).  In Muehl, the Court held that 
where, as here, pertinent evidence was presented or secured 
within one year of the date of the mailing of the notice of 
the initial decision, that evidence must be considered to 
have been filed in connection with that claim.  See Id. at 
161-62.  In this case, in April 1996, the RO received 
pertinent private treatment records, dated in March 1996.  In 
light of the foregoing, the Board concludes that the instant 
appeal stems from the RO's October 1995 rating decision that 
denied his claim of service connection for arteriosclerotic 
heart disease, status post myocardial infarction with 
hypertension.  As such, finality has not attached, and in 
light of the foregoing, the Board has recharacterized the 
issue on appeal as entitlement to service connection for 
cardiovascular disease, including hypertension, as indicated 
on the title page.  

In addition, in April 1995, the veteran filed an informal 
claim of service connection for a lung disability.  To date, 
this issue has not been considered and it is referred to the 
RO for appropriate action.  Further, in the following 
decision, the Board grants service connection for 
cardiovascular disease, including hypertension.  In light of 
this determination, the veteran's assertions that the 
disability warrants a 100 percent schedular evaluation, the 
decision of the Social Security Administration, which the 
veteran reports established entitlement to disability 
benefits from that agency due to this condition, as well as 
the RO's previous assessment that the disability warranted a 
60 percent rating, the Board finds that the record raises a 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  This issue is also referred to the RO for 
appropriate action.  See Roberson v. Principi, No. 00-7009 
(Fed. Cir. May 29, 2001); Norris v. West, 12 Vet. App. 413 
(1999).

As a final point, in his March 1997 Substantive Appeal (on VA 
Form 9, Appeal to the Board), the veteran requested that he 
be afforded a hearing before a Member of the Board in 
Washington, DC.  In March 2001, the RO notified the veteran 
that the hearing was scheduled to take place in May 2001.  
The veteran failed to report and in a signed June 2001 
statement, indicated he no longer wished to testify at a 
Board hearing.  Accordingly, the veteran's request for a 
Board hearing has been withdrawn.  See 38 C.F.R. § 20.702 
(2000).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Resolving all reasonable doubt in the veteran's favor, 
the evidence indicates that the veteran's cardiovascular 
disease, including hypertension, had its onset during 
service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, cardiovascular disease, including hypertension, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The Board has reviewed the voluminous medical and lay 
evidence, which as will be discussed below, shows that the 
veteran has been diagnosed as having various cardiovascular 
conditions.  Because this appeal, however, turns on whether 
the veteran's cardiovascular disease, including hypertension, 
is related to or had its onset during his period of active 
duty, the Board will confine its discussion of that evidence 
that relates to that issue.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The service medical records disclose that, in March 1968, the 
veteran was seen for complaints of pain and "tightness" in 
his chest as well as shortness of breath after a "small 
amount" of physical exertion; however, the examiner did not 
diagnose him as having a cardiovascular disability.  These 
in-service treatment entries are thereafter negative for 
complaints or findings of cardiovascular disability.  The 
Report of Medical Examination at service separation, dated in 
April 1969, however, shows that the veteran's blood pressure 
was reported as 148/90.

In May 1992, the veteran filed a VA Form 21-526, a formal 
application for compensation or pension.  In doing so, he 
identified hypertension and a heart condition as the as the 
"nature of the sickness, disease or injuries" for which the 
claim was being made.

In connection with this claim, in June 1992, the RO afforded 
the veteran a VA general medical examination.  During the 
examination, the veteran reported that he had been unemployed 
since August 1991 and that he was receiving disability 
benefits from the Social Security Administration (SSA) due to 
his heart condition.  He complained of "getting flushed" 
and of having recurrent numbness and chest pain.  The veteran 
indicated that he had recently had a heart attack and that he 
was treating the disability with various medications.  The 
examiner reported that his blood pressure was 156/110.  The 
diagnoses were hypertension and status post arteriosclerotic 
heart disease.  Subsequent to offering this assessment, the 
examiner noted that the veteran had undergone angioplasty and 
recommended that a cardiologist evaluate him.

Consistent with the examiner's request, later that same month 
the veteran was afforded a VA cardiovascular examination.  
The evaluation disclosed that his blood pressure sitting, 
lying down and standing were each 140/100.  A chest X-ray was 
normal but an electrocardiogram (EKG) revealed diffuse 
posterior anteroseptal myocardial infarction.  The diagnoses 
were ischemic heart disease with diffuse posterior 
anteroseptal myocardial infarct and history of hypertension, 
under therapy, not controlled.

Based on the above evidence, in a September 1992 rating 
decision, the RO granted entitlement to a permanent and total 
disability rating for pension purposes, effective May 1, 
1992.  In April 1995, the veteran asserted the current claim 
for a heart condition.  In doing so, he reported that he was 
receiving regular treatment at the Butler, Pennsylvania, VA 
Medical Center.

In adjudicating this claim, the RO considered records and 
reports of the veteran's private medical treatment, dated 
from March 1975 to January 1997.  These records and reports 
reflect that he was diagnosed as having numerous 
cardiovascular disabilities, including hypertension and 
coronary artery disease; they further show he suffered two 
myocardial infarctions.  

The RO also associated with the claims folder records of the 
veteran's VA care, dated from September 1986 to February 
2000.  These records similarly disclose that he was seen on 
numerous occasions for various cardiovascular complaints and 
that he was diagnosed as having numerous cardiovascular 
conditions, including coronary artery disease, angina and 
hypertension.  The entries also indicate that VA examiners 
prescribed numerous medications to treat the conditions and 
that he underwent angioplasty.

In September 1997, the RO afforded the veteran a VA 
cardiovascular examination.  During the examination, the 
veteran provided a history of cardiovascular problems since 
the 1970s and of suffering a myocardial infarction in 1992; 
he also stated that he underwent angioplasty later that same 
year.  In addition, the veteran complained of suffering from 
dyspnea on exertion and reported that he was treating his 
cardiovascular problems with various prescription 
medications.  The examination report reflects that the 
veteran's blood pressure was recorded as 105/63, 108/64 and 
104/64.  The physician diagnosed the veteran as having 
coronary artery disease, with a history of myocardial 
infarction in 1992; angina, controlled; history of 
hypertension; and history of peripheral vascular disease.  

Thereafter, in written argument dated in January 1998, the 
veteran's representative maintained that the examination 
report was inadequate because the physician had not offered 
an opinion with respect to the onset of the veteran's 
cardiovascular conditions; his representative also noted that 
it was unclear whether the examiner had reviewed the 
veteran's claims folder.  In light of the foregoing, the 
veteran's representative requested that VA obtain a 
supplemental opinion from a cardiologist.

In response, in September 1998, the RO afforded him another 
VA cardiovascular examination.  During the examination, the 
veteran noted that he was diagnosed as having hypertension as 
a young man and he maintained that the condition was 
documented in his service medical records.  The examiner 
reviewed the veteran's pertinent medical records and observed 
that he was diagnosed as having hypertension shortly after 
his discharge and subsequently developed atherosclerotic 
coronary artery disease.  In addition, the examiner noted 
that he had suffered a myocardial infarction and cardiac 
arrest with myocardial infarction at a young age.  She also 
stated that he had undergone angioplasty in 1992.  The 
examiner indicated that the veteran continued to receive care 
for his cardiovascular problems and was currently being 
treated "medically."  She further reported that in July 
1998 his blood pressure was recorded as 182/90.  

With respect to his hypertension, the examiner noted that at 
separation his blood pressure was reported as 148/90, which 
she described as "clearly hypertensive."  In this regard, 
she observed that at service entrance, his blood pressure was 
recorded as 126/72.  The examiner further noted that the 
veteran's blood pressure was consistently elevated when he 
was treated at a private medical facility for a hernia 
condition in 1975.  In addition, she observed that the 
treatment records reflect that he was diagnosed at that time 
as having hypertension and was placed on a drug regimen to 
treat the condition.  She further pointed out that the 
veteran underwent bilateral renal angioplasties in 1986 that 
were successful and have helped to make his blood pressure 
easier to control.  

The examination revealed that the veteran's blood pressure in 
his left arm was 120/90 and in his right arm was 130/100.  
His lungs were clear to auscultation, his heart had a regular 
rate and rhythm without murmurs, and there was no clubbing on 
his extremities.  A chest X-ray was normal and a cardiac 
catheterization report showed one vessel coronary artery 
disease.

The examiner noted the veteran's current drug regimen, and 
prior to offering an assessment of the veteran's condition 
and an opinion regarding its onset and etiology, cautioned 
that doing so was difficult because the veteran suffered from 
bilateral renal stenosis.  The pertinent diagnoses were 
atherosclerotic heart disease, status post myocardial 
infarction times two, and hypertension.  With regard to the 
latter diagnosis, the examiner indicated that the condition 
was "presumably secondary" to the veteran's renal problems.

Finally, in several statements, the veteran maintained that 
service connection was warranted because he suffered from 
chest pains during service and had hypertension at service 
separation.  Disabled American Veterans agreed with the 
veteran's contentions.  His representative alternatively 
requested, however, that if the Board concluded that the 
evidence of record was insufficient to grant service 
connection for the veteran's cardiovascular disease, 
including hypertension, that the Board consider obtaining an 
opinion from an independent medical expert.



Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In this regard, the Board 
acknowledges that this claim was not initially considered by 
the RO under the Veterans Claims Assistance Act of 2000.  Cf.  
Holliday v. Principi, 14 Vet. App. 280 (2001); VAOPGCPREC 11-
2000 (2000).  In addition, the Board concedes that, during 
the June 1992 VA general medical examination, the veteran 
reported that he was receiving disability benefits from the 
SSA as a consequence of this condition and that, to date, VA 
has neither attempted to associate copies of any disability 
determinations it has made concerning the veteran nor the 
medical records considered by that agency.  In light of this 
decision, however, in which the Board grants service 
connection for cardiovascular disease, including 
hypertension, the veteran is not prejudiced.  The Board will 
therefore proceed with the consideration of this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). In addition, for 
certain chronic diseases, such as cardiovascular renal 
disease, including hypertension, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for cardiovascular renal 
disease, including hypertension, is one year.  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The record shows that, during service, the veteran was seen 
for chest pains and at service separation his blood pressure 
was recorded as 140/90.  Further, subsequent to service, he 
was diagnosed on numerous occasions as having cardiovascular 
disease, including hypertension, and the September 1998 VA 
examiner described the veteran's blood pressure at discharge 
as "clearly hypertensive," which the Board interprets as 
opining that the condition was present during service.  Thus, 
in light of the foregoing, in the absence of any 
contradictory medical evidence, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence is at least in equipoise and thus supports his claim 
of entitlement to service connection for cardiovascular 
disease, including hypertension.  Finally, in light of this 
determination, the Board concludes that soliciting the 
opinion of an independent medical expert is not necessary.  
See 38 C.F.R. § 20.901 (2000).


ORDER

Service connection for cardiovascular disease, including 
hypertension, is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

